   Case 1:20-cv-11932-RGS Document 1-1 Filed 10/27/20 Page 1 of 8




             EXHIBIT A
  COVID-19 Grants for Massachusetts
            Small Businesses
Massachusetts Growth Capital Corporation
           Case 1:20-cv-11932-RGS Document 1-1 Filed 10/27/20 Page 2 of 8
                                                                 617.523.6262   Translate




                                                                                            
                                                                        MENU           




        COVID-19 GRANTS FOR MASSACHUSETTS
                 SMALL BUSINESSES




                              Grants Overview
The Commonwealth of Massachusetts has made $50.8 million in grants available
to support small businesses, microenterprises, and their employees, families and
communities. Massachusetts Growth Capital Corporation (MGCC) will be
administering these funds to businesses experiencing economic hardship and a
loss of income due to the COVID-19 pandemic.

These funds were appropriated through the Commonwealth’s Supplemental
Budget for Fiscal Year 2021 (FY21) as well as the CARES Act of 2020 and are
divided into two programs.

Grant funding is intended to help businesses adversely impacted by the
pandemic. Preference will be given to small businesses whose owners are
women, minorities, veterans, members of other underrepresented groups, who
are focused on serving the Gateway Cities of Massachusetts, and those most
negatively impacted by the COVID-19 pandemic. Preference will also be given to
            Case 1:20-cv-11932-RGS Document 1-1 Filed 10/27/20 Page 3 of 8
applicants that have not been able to receive aid from other federal    programs
                                                               617.523.6262  Translate




                                                                                                 
related to COVID-19.                                                           MENU         




Timeline: Application will be open for 3 weeks

10/22/2020 at 12:00 PM – Application opens.

11/12/2020 at 12:00 PM – Application closes.




Applicant Eligibility:

Each program encompasses its own eligibility criteria, set forth below. Applicants
must review the information to determine which program to proceed with
applying.




                                  Program Details

 SMALL BUSINESS GRANTS FOR 5 OR FEWER EMPLOYEES


 AMOUNT OF FUNDING:

 Up to $25,000




 APPROVED USE OF FUNDS:

 Funds may be used for working capital to cover business costs, such as rent, staf ng,
 utilities, and technical assistance, general support and stabilization of the business. Funds
 may also be used for purchasing personal protection equipment (PPE).
           Case 1:20-cv-11932-RGS Document 1-1 Filed 10/27/20 Page 4 of 8
                                                                       617.523.6262   Translate




                                                                                                  
NON-APPROVED USE OF FUNDS:                                                    MENU           


Major equipment purchases, purchase of real property, construction activities, business
expansion, lobbying. Also, grantees must prevent the duplication of bene ts, which
means these grant funds may not be used to pay expenses if another source of nancial
aid has paid that same expense.




SMALL BUSINESS GRANTS FOR 50 OR FEWER EMPLOYEES


AMOUNT OF FUNDING:

Businesses can receive up to $75,000 but capped at up to 3 months of operating
expenses, as evidenced by 2019 Federal Tax Returns. Grant amounts will be considered for
actual expenses for 2020 during the pandemic. Expenses can be considered since March
10, 2020, given that it does not exceed 3 months of operating expenses evidenced by 2019
Federal Tax Returns.




APPROVED USE OF FUNDS:

Employee payroll and bene t costs, mortgage interest, rent, utilities and interest on other
debt obligations.




NON-APPROVED USE OF FUNDS:

Major equipment purchases, purchase of real property, construction activities, business
expansion, lobbying. Also, grantees must prevent the duplication of bene ts, which
means these grant funds may not be used to pay expenses if another source of nancial
aid has paid that same expense.
         Case 1:20-cv-11932-RGS Document 1-1 Filed 10/27/20 Page 5 of 8

                                     Eligibility                       617.523.6262   Translate




                                                                                                  
                                                                              MENU           


SMALL BUSINESS GRANTS FOR 5 OR FEWER EMPLOYEES
 Business has 5 or fewer employees (1 or more of whom owns the business)

 Business must provide goods or services to multiple clients or customers

 The owner(s) of the business must qualify under the Low-Moderate Income (LMI)
 Limited Clientele national objective criteria. They must earn an annual income equal
 to or less than 80% of the Area Median Income (AMI) based on family size




SMALL BUSINESS GRANTS FOR 50 OR FEWER EMPLOYEES
 Business has 50 or fewer full-time equivalent FTE employees (1 or more of whom owns
 the business)




BOTH PROGRAMS
 Business must have a physical establishment in Massachusetts

 Business must be a for-pro t entity (sole proprietorship, partnership, corporation,
 cooperative or LLC)

 Business must be able to document a loss of income equal to or greater than
 requested assistance due to COVID-19

 Business must be currently in operation or if not in operation must have an intent to
 reopen.

 Business must have been established prior to 06/30/2019.

 Business must be in good standing with the state and city/town:

    Business must be current on all taxes due through 3/1/2020; and

    Have active and valid state licenses/registrations, if applicable; and
         Case 1:20-cv-11932-RGS Document 1-1 Filed 10/27/20 Page 6 of 8
    Not a party to litigation involving the Commonwealth or municipality   you operate
                                                                  617.523.6262   Translate




                                                                                                  
    in.
                                                                             MENU             
 Ineligible businesses:

    Real estate rentals/sales businesses;

    Businesses owned by persons under age 18;

    Businesses that are chains;

    Liquor stores;

    Weapons/ rearms dealers;

    Lobbyists; or

    Cannabis-related businesses.

 Preference will be given to small businesses whose owners are women, minorities,
 veterans, members of other underrepresented groups, who are focused on serving the
 Gateway Cities of Massachusetts, and those most negatively impacted by the COVID-
 19 pandemic. Preference will also be given to applicants of the greatest need that have
 not been able to receive aid from other federal programs related to COVID-19.




                          Required Documentation

SMALL BUSINESS GRANTS FOR 5 OR FEWER EMPLOYEES
 DUNS Number (You can look up your DUNS Number by following the link. If you do
 not yet have one, you can put in a free, expedited request for a number (24-hour
 turnaround) by specifying that you are applying for a government grant. Use the Self-
 Service Portal link: www.dnb.com/govtduns and choose "Federal Government
 Contractors or Grantees DUNS Number Support".)

 A copy of completely led 2019 Federal Personal Tax Returns for each business owner,
 including all required schedules.

 A copy of your Business Lease or Mortgage Bill

 A copy of the invoice(s) for expenses you wish to use these grant funds to cover. If it is
 for a future expense, please describe in detail what that expense will be (in 1-2
 sentences) and expect to submit proof that the expense was paid within 45 days of
 receiving your grant award.
          Case 1:20-cv-11932-RGS Document 1-1 Filed 10/27/20 Page 7 of 8
 Optional - 2020 Income Veri cation Supporting Documentation. Applicants
                                                                      617.523.6262 may
                                                                                     Translate




                                                                                                 
 submit historical documentation to support the projected revenues and expenses
 with their applications, such as: quarterly tax statements, income statements,
                                                                              MENUsales 
 reports, cash ow statements, and accounts receivable reports as supporting
 documentation. While not a requirement upon application submission, please note
 that applicants must provide such documentation if requested by Massachusetts
 Growth Capital Corporation, the Massachusetts Department of Housing and
 Community Development, or the U.S. Department of Housing and Urban
 Development at a later date.




SMALL BUSINESS GRANTS FOR 50 OR FEWER EMPLOYEES
 A copy of completely led 2019 Federal Personal Tax Returns for each business owner
 with 20% or greater ownership, including all required schedules.




BOTH PROGRAMS
 A copy of your completely led 2019 Federal Business Tax Return, including all
 required schedules

 A copy of your License to Operate/Business License/Professional Certi cation, if
 applicable

 Completed and signed IRS W-9 Form

 If your business is a LLC, Partnership or Corporation: A copy of your Certi cate of Good
 Standing from the Secretary of State, not from the Department of Revenue (A
 Certi cate of Good Standing from the Department of Revenue is not required.) All
 entities organized in other states that operate in Massachusetts must be registered
 and in good standing in Massachusetts. If you need to request a Certi cate of Good
 Standing, click here:
 https://corp.sec.state.ma.us/CorpWeb/Certi cates/Certi cateOrderForm.aspx.

 If your business is a Sole Proprietorship: A copy of your Business Certi cate (DBA) from
 your city/town
               Case 1:20-cv-11932-RGS Document 1-1 Filed 10/27/20 Page 8 of 8
                                              Next Step:                   617.523.6262   Translate




                                                                                                      
                                                                                  MENU           



          APPLY TO SMALL BUSINESS GRANTS FOR 5 OR FEWER EMPLOYEES




         APPLY TO SMALL BUSINESS GRANTS FOR 50 OR FEWER EMPLOYEES




Massachusetts Growth Capital Corporation
Schrafft's City Center, 529 Main Street, Suite 201 Charlestown, MA 02129

617.523.6262





CONTACT | CAREERS
Copyright 2020 | Site Design by IFACTORY
